In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1262V
                                    Filed: December 9, 2016
                                         UNPUBLISHED
*********************************
SIRNA KYLES,                                      *
                                                  *
                         Petitioner,              *
v.                                                *
                                                  *       Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *       Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Anne Carrion Toale, Maglio, Christopher & Toale, PA, Sarasota, FL, for petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

        On October 27, 2015, Sirna Kyles (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleged that she suffered a right shoulder injury as
a result of a tetanus vaccine she received on April 26, 2013. On September 20, 2016,
the undersigned issued a decision awarding compensation to petitioner based on the
parties’ joint stipulation. (ECF No. 31).

      On November 8, 2016, petitioner filed a motion for attorneys’ fees and costs.
(ECF No. 35). Petitioner requests attorneys’ fees in the amount of $16,711.40, and


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
attorneys’ costs in the amount of $1,634.283, for a total amount of $18,345.68. Id. at 1-
3. In compliance with General Order #9, petitioner filed a signed statement stating she
incurred no out-of-pocket expenses in pursuing this claim. Respondent did not file a
response to petitioner’s motion for attorneys’ fees and costs.

      The undersigned has reviewed petitioner’s motion and the associated billing
records and invoices submitted with petitioner’s request. In the undersigned’s
experience, the request appears reasonable, and the undersigned finds no cause to
reduce the requested hours or rates.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request and the lack of a
response from respondent, the undersigned GRANTS petitioner’s motion for attorneys’
fees and costs.

      Accordingly, the undersigned awards the total of $18,345.684 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Anne Carrion Toale.5

        The clerk of the court shall enter judgment in accordance herewith.6

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




3
 Petitioner filed the documentation supporting her attorneys’ costs on December 8, 2016. See Pet. Ex.
23 (ECF. No. 38).
4
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).
5
 Petitioner requests that the check be forwarded to Maglio Christopher & Toale, PA, 1605 Main Street,
Suite 710, Sarasota, Florida 34236.
6
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     2